DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the length, height, and width as recited in claims 28, 29, 32, and 33 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 9, 10, 13-15, 28, 30, 32, 34, 36, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first end panel".  There is insufficient antecedent basis for this limitation in the claim and it is not clear as to what is being claimed.
Claim 9 appears to claim the same end panel that is claimed in claim 1.  Examiner notes the claim is not understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 9, 10, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 2010/0327020 – hereinafter Higuchi) in view of Virgil Lund (US 2005/0232731 – hereinafter Lund).
Re Claims 1, 2,and 6:
Higuchi discloses a cartridge comprising a chamber (110) configured to contain a plurality of the (powder), the cartridge extending along a first longitudinal axis between a first chamber longitudinal end (near 100) and a second chamber longitudinal end (near 111), and the chamber (110) defined by at least one side panel (112) extending longitudinally from the first chamber longitudinal end (near 100) to the second chamber longitudinal end (near 111); a rotating member (RM) (166) having a second longitudinal axis extending between a first RM longitudinal end (near 182) and a second RM longitudinal end (near 121), the second longitudinal axis parallel to the first longitudinal axis, and a portion of the rotating member (166) contiguous with the first RM longitudinal end extends outwardly from the first end panel (122) of the cartridge, wherein the rotating member (166) is rotationally mounted to the cartridge and extends longitudinally through the chamber (110); and a screw pump (at 165) in communication with the rotating member (166) such that rotation of the rotating member (166) causes rotation of the screw pump (at 165), the screw pump (at 165) disposed at the second longitudinal end of the rotating member (166), the screw pump (at 165) having at least one screw thread (165) disposed in a screw section (near 123), the screw thread (165) having a channel depth and a channel width, and the screw pump (at 165) configured to permit the at least one screw thread (165) to receive the (powder) from the chamber; and wherein the screw pump (at 165) is configured to transport the (powder) from the chamber (110) to outside of the cartridge by rotation of the screw pump (at 165) without linear translation of the rotating member (166) along the second longitudinal axis (see Figs. 1-4), but fails to teach pellets having a diameter.

Lund teaches formed as pellets having a diameter  (see paragraph 0074]).  Re Claim 6: Lund teaches wherein a chamber (100, 172, 174) is cuboid (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art to combine the teachings of Higuchi with that of Lund to provide dispensing of alternative product from a dispensing device as known and recognized within the art as equivalents including powder, granules, and tablets as options preferred by one of ordinary skill in the art.  It further would have been obvious to change the shape of a device as it is a known skill of use within the art.  

Further Re Claim 9:
Higuchi discloses wherein the cartridge further comprises an end panel (122) disposed at the second chamber longitudinal end (near 111) and an exit tube (at 123) that extends longitudinally outwardly from the end panel (122) and is configured to receive at least a portion of the screw section (near 123), the exit tube (at 123) having an inner cylindrical surface and a tube inner diameter, wherein the screw section (near 123) has an outer diameter that is substantially equal to the tube inner diameter and the screw section (near 123) and the exit tube (at 123) cooperatively form at least a portion of the screw pump (at 165) (see Fig. 1).

Further Re Claim 10:
Higuchi discloses wherein the end panel (122) disposed at the second chamber longitudinal end (near 111) is a tapered portion of the cartridge that facilitates the delivery of (powder) from the chamber into the exit tube (at 123), and the screw thread (near 123) extends throughout a length of the exit tube (at 123) (see Fig. 1).

Re Claims 19 and 20:
Higuchi discloses a cartridge comprising a chamber (110) configured to contain the (powder), the cartridge extending along a first longitudinal axis between a first chamber longitudinal end (near 100) and a second chamber longitudinal end (near 111), and the chamber (110) defined by at least one side panel (112) extending longitudinally from the first chamber longitudinal end (near 100) to the second chamber longitudinal end (near 111); a rotating member (RM) (166) having a second longitudinal axis extending between a first RM longitudinal end (near 182) and a second RM longitudinal end (near 121), the second longitudinal axis parallel to the first longitudinal axis, wherein the rotating member (166) is rotationally mounted to the cartridge and extends longitudinally through the chamber (110); and a screw pump (at 165) in communication with the rotating member (166) such that rotation of the rotating member (166) causes rotation of the screw pump (at 165), the screw pump (at 165) disposed at the second longitudinal end of the rotating member (166), the screw pump (at 165) having at least one screw thread (165) disposed in a screw section (near 123), and the screw pump (at 165) configured to permit the at least one screw thread (165) to receive the (powder) from the chamber; and rotating the rotating member (166) and screw pump (at 165) by a predetermined amount of rotation without linear translation of the rotating member (166) and screw pump (at 165) along the second longitudinal axis (see Figs. 1-4), the rotation causing a predetermined amount of (powder) to be dispensed from the device (see Figs. 1-4), but fails to teach providing a volume of drug or medicament pellets having a diameter in a dispensing device.

Lund teaches providing a volume of drug or medicament pellets having a diameter in a dispensing device (see paragraph 0074]).  Therefore, it would have been obvious for one of ordinary skill in the art to combine the teachings of Higuchi with that of Lund to provide dispensing of alternative product from a dispensing device as known and recognized within the art as equivalents including powder, granules, and tablets as options preferred by one of ordinary skill in the art.  It further would have been obvious to change the shape of a device as it is a known skill of use within the art.  

Re Claims 21-23:
Higuchi discloses a cartridge comprising a chamber (110) configured to contain the (powder), the cartridge extending along a first longitudinal axis between a first chamber longitudinal end (near 100) and a second chamber longitudinal end (near 111), and the chamber (110) defined by at least one side panel (112) extending longitudinally from the first chamber longitudinal end (near 100) to the second chamber longitudinal end (near 111); a rotating member (RM) (166) having a second longitudinal axis extending between a first RM longitudinal end (near 182) and a second RM longitudinal end (near 121), the second longitudinal axis parallel to the first longitudinal axis, wherein the rotating member (166) is rotationally mounted to the cartridge and extends longitudinally through the chamber (110); and a screw pump (at 165) in communication with the rotating member (166) such that rotation of the rotating member (166) causes rotation of the screw pump (at 165), the screw pump (at 165) disposed at the second longitudinal end of the rotating member (166), the screw pump (at 165) having at least one screw thread (165) disposed in a screw section (near 123), the screw thread (165) having a channel depth and a channel width, and the screw pump (at 165) configured to permit the at least one screw thread (165) to receive the (powder) from the chamber; and wherein the screw pump (at 165) is configured to transport the (powder) from the chamber (110) to outside of the cartridge by rotation of the screw pump (at 165) without translation of the rotating member (166) along the second longitudinal axis (see Figs. 1-4), but fails to teach a plurality of drug or medicament pellets having a diameter.

Lund teaches a plurality of drug or medicament pellets having a diameter (see paragraph 0074]).  Re Claim 22: Lund teaches wherein a chamber (100, 172, 174) is cuboid (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art to combine the teachings of Higuchi with that of Lund to provide dispensing of alternative product from a dispensing device as known and recognized within the art as equivalents including powder, granules, and tablets as options preferred by one of ordinary skill in the art.  It further would have been obvious to change the shape of a device as it is a known skill of use within the art.  



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi in view of Lund and further in view of Abu-Baker et al. (US 2009/0285887 – hereinafter Abu-Baker).
Re Claim 3:
Higuchi in view of Lund discloses the device of claim 2, but fails to specifically teach the channel depth is in the range of about 150um to 6600um and the channel width is in the range of about 300um to 4800um.  

Abu-Baker further in view teaches wherein a largest dimension of pellets is between about 150 um and 1200 um (see paragraph [0071]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Brinz in view of Lund with that of Abu-Baker to provide a particular tablet design choice as known within the art for a change in shape or size is a design consideration within the art. 

Higuchi in view of Lund and further in view of Abu-Baker fails to teach the channel depth is in the range of about 150um to 6600um and the channel width is in the range of about 300um to 4800um.   However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Claims 13-15, 24-27, and 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi in view of Lund and further in view of Zou et al. (US 2011/0106064 – hereinafter Zou).
Re Claims 13-15, 24-27, and 34-39:
Higuchi in view of Lund discloses the device of claim 1, but fails to teach 
a plunger device configured to force pellets contained within the chamber towards the screw pump.  

Zou further in view teaches a plunger device (116, 316, 416) configured to force (product) contained within a chamber towards a screw pump (see Figs. 1-5).  Re Claim 14: Zou further in view teaches wherein the plunger device (116, 316, 416) is configured to gravitationally force (product) contained within a chamber towards a screw pump.  Re Claims 15, 25-27, 36, and 38: Zou further in view teaches wherein a portion of a rotating member within the chamber comprises a plunger screw thread (418, 514), and the plunger device (416, 516) is configured to engage the plunger screw thread (420, 518) and thereby travel longitudinally along the rotating member, moving towards the (towards the opening) so as to force (product)  contained within the chamber towards the (opening) (see Figs. 1-5).  Re Claims 34-35: Zou further in view teaches wherein the chamber is enclosed by the plunger (116, 316, 416) at one end, and a tapered surface of the cartridge opposes the plunger at the opposite end to thereby form the chamber, wherein the tapered surface facilitates the delivery of pellets from the chamber into the screw thread (see Figs. 1-5).  Re Claims 37 and 39: Zou further in view teaches wherein the plunger (116, 316, 416) is configured to contact at least one side panel (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Brinz in view of Lund with that of Zou to assure proper pressure or product towards an auger for efficient dispensing.  Examiner further notes the combination is capable of delivery into the screw thread.

Claims 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi in view of Lund and further in view of Juan Farias, Jr. (US 2013/0327774 – hereinafter Farias).
Re Claims 28-33:
Higuchi in view of Lund discloses the device of claim 1, but fails to teach 
wherein the cartridge has a length of between 90 mm and 120 mm, a width of between 33 mm and 43 mm, and a height of between 15 mm and 25 mm.


Farias further in view teaches wherein a cartridge has a length of between 90 mm and 120 mm, a width of between 33 mm and 43 mm (see paragraph [0018]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Brinz in view of Lund with that of Zou to assure proper pressure or product towards an auger for efficient dispensing.  Examiner further notes the combination is capable of delivery into the screw thread.

Higuchi in view of Lund and further in view of Farias fails to specifically teach a height of between 15mm and 25mm, a height less than 50mm, and a mass of 300grams.   However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results for portable purposes and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651